Citation Nr: 1524211	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-33 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ankle disorder, claimed as secondary to service-connected left hip and left knee disabilities.

2.  Entitlement to service connection for a right foot disorder, claimed as right foot drop, to include as secondary to service-connected left hip, left knee, right hip, right knee, and right ankle disabilities.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected disabilities.

4.  Entitlement to a compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from January 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his August 2010 substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in September 2010 correspondence, he instead requested a video-conference hearing before a Veterans Law Judge.  Thereafter, he was informed in an April 2015 letter that his requested hearing had been scheduled for May 2015.  However, he failed to appear for his scheduled Board hearing.  As such, the Veteran's request for a Board hearing is considered to be withdrawn. 38 C.F.R. §§ 20.702(d), 20.704(d) (2014).

The Board observes that, in addition to the issues listed on the title page, the October 2009 rating decision also denied service connection for right hip, right knee, and right ankle disorders, and the Veteran perfected an appeal of such issues.  However, in a December 2012 rating decision, service connection for right hip, right knee, and right ankle disabilities.  As the benefit sought by the Veteran has been granted with respect to such issues, they are no longer on appeal.

Relevant to the Veteran's acquired psychiatric disorder, while such was characterized as bipolar disorder by the RO, in light of the multiple psychiatric diagnoses of record, the Board has recharacterized the issue as shown on the title page to encompass all currently diagnosed acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of the claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  

The service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's pseudofolliculitis barbae has affected less than 5 percent of the entire body and less than 5 percent of exposed areas, and there has been no systemic therapy.


CONCLUSION OF LAW

The criteria for a compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002), (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7899-7806 (2008), (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, a letter dated in January 2009, sent prior to the October 2009 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service treatment records have been obtained and considered, and the Veteran has submitted medical evidence and provided written statements concerning his condition.  Additionally, neither the Veteran nor his representative has identified any additional, outstanding records relevant to the issue decided herein that have not been requested or obtained.  

The Veteran was afforded VA examinations in April 2008, February 2009, and June 2011 in connection with the claim decided herein.  The Veteran has not alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected pseudofolliculitis barbae as they include an interview with the Veteran, a review of the record, and a full examination addressing the relevant rating criteria.  Moreover, the Veteran has not alleged a worsening of such disability since the June 2011 VA examination.  In this regard, while he has claimed that such disability is worse than the currently assigned rating, he has not contended that the condition has increased in severity since his most recent VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Furthermore, there is additional medical evidence, including VA treatment records dated in April 2014, that adequately addresses the level of impairment of his pseudofolliculitis barbae since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of this claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As articulated in his August 2008 claim for an increased rating, the Veteran generally contends that the severity of his pseudofolliculitis barbae warrants a compensable rating.   

The Veteran's pseudofolliculitis barbae is currently rated by analogy under the diagnostic codes for an unlisted skin disability and dermatitis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the skin, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

As noted, the Veteran's pseudofolliculitis barbae has been evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  The Board observes that the Veteran's skin disability has intermittently involved his chin and neck.  However, the Board notes that, during the entire appeal period, there has been no disfigurement of the head, face, or neck, and the disability is appropriately evaluated under the criteria for dermatitis under Diagnostic Code 7806.

The Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708-54,712 (October 23, 2008).  However, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, as his claim was received in August 2008, the Veteran's claim is adjudicated under the rating criteria in effect prior to October 23, 2008.  

Under Diagnostic Code 7806, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In this case, there is no evidence of any consistent ongoing treatment for pseudofolliculitis barbae during the appeal period.

An April 2008 VA examination report notes the Veteran's report that his skin disability was treated within the past 12 months with a "female hormone cream".  He indicated that the duration of use was greater than 6 weeks.  It was noted that such was a topical treatment and was neither a corticosteroid nor an immunosuppressive.  Physical examination revealed that less than 5 percent of exposed areas were affected, and less than 5 percent of the Veteran's total body area was affected.  Significant findings included papular lesions to the neck below the chin and sideburn areas in face.

A February 2009 VA examination report notes the Veteran's report that he applies the medication "Vaniqa" 3 times a month.  He reported that the medication does not help and he noted a burning sensation.  Physical examination revealed scattered bumps across the anterior portion of the neck not involving the face or the posterior neck.  The examiner noted that less than 1 percent of the affected area was exposed, and less than 1 percent of the Veteran's total body area was affected.

A June 2011 VA examination report notes the Veteran's report that he uses Fluocinonide 0.05% cream as needed.  The Veteran indicated that such helps with itching, however, the burning remains.  Physical examination revealed the distribution of papillary areas was the anterior neck and underneath the chin area bilaterally with slight hyperpigmentation of old lesions.  The examiner noted that there were no deep scarring, superficial or stable.  There was no evidence of infection.  The distribution in exposed areas was 1 percent, and there was no distribution in unexposed areas.

An April 2014 VA general treatment record notes macule and papules on the Veteran's neck, some were noted to have vesicle lesions and were hyperpigmented.  The examiner noted that the Veteran's eczema has failed with Fluoncinonide cream, and the plan was to change to Betamethasone.

The symptomatology reflected by April 2008, February 2009, and June 2011 VA contract examination reports, as well as the April 2014 VA treatment record,  does not warrant a compensable evaluation under Diagnostic Code 7806.  In this regard, there is no competent evidence of record showing that, at any time during this appeal, that the Veteran's pseudofolliculitis barbae affected at least 5 percent of the Veteran's exposed body or total body, or that his pseudofolliculitis barbae has been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.  

Additionally, while the medical evidence shows that the Veteran's pseudofolliculitis barbae has been treated with the topical corticosteroid Fluoncinonide and Betamethasone, such treatments do not qualify as "systemic therapy" because systemic therapy involves treatment via oral or intramuscular delivery.  In this regard, 'systemic' is defined as pertaining to or affecting the body as a whole, and 'therapy' is defined as the treatment of disease.  Dorland's Illustrated Medical Dictionary (30th ed. 2003), pgs. 1848, 1896.  In light of such definitions, it is clear that systemic therapy requires the use of medications, in this case such must either be corticosteroids or immunosuppressive drugs, that treat the body as a whole.  The aforementioned medications are topical in nature only and are used for treatment of the Veteran's affected areas on his neck and face.  Therefore, the Board finds that such does not qualify as systemic therapy and a compensable rating is not warranted on this basis.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his pseudofolliculitis barbae.  The Board acknowledges that the Veteran statements that this condition is more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statement has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's statements concerning his symptoms in its ratings assessment, discussed above.

Therefore, the Board finds that an initial compensable evaluation for the Veteran's pseudofolliculitis barbae is not warranted at any point during the appeal period.  See Hart, supra.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected pseudofolliculitis barbae found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated and that there are no additional symptoms of his disability that are not addressed by the rating schedule.  In this regard, the Veteran's rating contemplate his use of topical medication for his pseudofolliculitis barbae and the total area of his body that it affects.  The Veteran's subjective complaints with respect to his disability include itching and burning are contemplated by the rating criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, there is no evidence that the Veteran's skin disability has rendered him unemployable.  Notably, a March 2015 VA treatment record documents that the Veteran is employed by VA in the medical records division.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating beyond what has been awarded herein, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for pseudofolliculitis barbae is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the Veteran's claims for service connection to ensure that due process is followed and there is a complete record upon which to decide such claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Relevant to the Veteran's left ankle disorder, he contends that such is secondary to his service-connected left knee and left hip disabilities.  See August 2008 statement.  A July 2008 VA X-ray documents degenerative changes to both ankles.  In conjunction with the claim, the Veteran underwent a VA examination in January 2009.  Upon review of the Veteran's medical records, the examiner referenced a 2003 X-ray of the Veteran's ankles that was negative for arthritis.  There is no indication that the examiner reviewed the July 2008 X-ray, and no X-ray was taken during the examination.  Based upon the 2003 finding, the examiner documented "bilateral ankle arthritis not found"; and no opinion with regard to the etiology of the Veteran's claimed left ankle disorder was given.  In light of the inadequacies in the January 2009 report in that it failed to consider relevant evidence, the Board finds that a new VA examination to address the Veteran's left ankle in relation to his service-connected disabilities is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Relevant to the Veteran's right foot drop, in a September 2008 correspondence, he appears to associate such disorder with his then service-connected disabilities (i.e., left knee and left hip disabilities).  The Board notes, however, that service connection has now been established for right hip, right knee, and right ankle disabilities.  Additionally, a September 2008 VA kinesiotherapy consultation report documents that the Veteran has "drop off on the [right lower extremity] during gait."  However, the Veteran has not been afforded a VA examination in order to determine the etiology of his claimed right foot drop.  Therefore, such should be accomplished on remand.

Moreover, relevant to the Veteran's acquired psychiatric disorder, in March 2009 statements, the Veteran and an acquaintance, S.M., seem to suggest that the Veteran's depression is due to the constant pain he experiences from his service-connected disabilities.  The Board observes that the Veteran has numerous VA treatment records reflect diagnoses of depression.  The Board notes, however, the Veteran has not been afforded a VA examination in order to determine the etiology of his acquired psychiatric disorder.  Therefore, such should be accomplished on remand. 

Finally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for right foot drop and an acquired psychiatric disorder.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for right foot drop and an acquired psychiatric disorder as secondary to his service-connected disabilities.  

2.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of any current left ankle disorder, preferably by a VA medical professional who has yet to examine him or provide an opinion in this case.  The record, to include a copy of this Remand, should be forwarded for review by the examiner. 

Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should address the following inquiries:

(A)  The examiner should identify all current left ankle disorders.  If he or she finds no current diagnosis referable to the left ankle, such finding should be reconciled with the July 2008 VA X-ray that documents degenerative changes to both ankles.

(B)  For each currently diagnosed left ankle disorder, the examiner should offer an opinion as to whether such is at least as likely as not caused OR aggravated (permanently increased in severity beyond the natural progression) by his service-connected left hip and left knee disabilities.  If the opinion is that any such disability is aggravated by a service-connected disability(ies), to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated. 

In offering any opinion, the examiner should consider the entirety of the record, to include the Veteran's lay statements regarding the nature, onset, and symptomatology associated with his left ankle disorder.  The rationale for any opinion offered should be provided.

3.  The Veteran should also be afforded an appropriate VA examination so as to determine the nature and etiology of any current right foot drop.  The record, to include a copy of this Remand, should be forwarded for review by the examiner. 

Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should address the following inquiries:

(A)  The examiner should indicate whether the Veteran has right foot drop.  If he or she finds no current evidence of right foot drop, such finding should be reconciled with the September 2008 VA kinesiotherapy consultation report that documents that the Veteran has "drop off on the [right lower extremity] during gait."  

(B)  If right foot drop is diagnosed, the examiner should offer an opinion as to whether such is at least as likely as not related to his military service, OR is caused OR aggravated (permanently increased in severity beyond the natural progression) by his service-connected left hip, left knee, right hip, right knee, and right ankle disabilities.  If the opinion is that any such disability is aggravated by a service-connected disability(ies), to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated. 

In offering any opinion, the examiner should consider the entirety of the record, to include the Veteran's lay statements regarding the nature, onset, and symptomatology associated with his claimed right foot drop.  The rationale for any opinion offered should be provided, and the rationale for a negative opinion should not be limited solely to a determination of a lack of sufficient evidence of relevant in-service complaints, treatment, and/or diagnoses.

4.  The Veteran should also be afforded an appropriate VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, should be forwarded for review by the examiner. 

Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should address the following inquiries:

(A)  The examiner should identify all current acquired psychiatric disorder.

(B)  For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether such is at least as likely as not related to his military service, OR is caused OR aggravated (permanently increased in severity beyond the natural progression) by his service-connected disabilities.  If the opinion is that any such disability is aggravated by a service-connected disability(ies), to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated. 

In offering any opinion, the examiner should consider the entirety of the record, to include the Veteran's lay statements regarding the nature, onset, and symptomatology associated with his acquired psychiatric disorder.  The rationale for any opinion offered should be provided, and the rationale for a negative opinion should not be limited solely to a determination of a lack of sufficient evidence of relevant in-service complaints, treatment, and/or diagnoses.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


